688 S.E.2d 692 (2009)
SOUTHEASTERN JURISDICTIONAL ADMINISTRATIVE COUNCIL, INCORPORATED
v.
Gordon W. EMERSON, Diane R. Emerson, Paul D. Huffman, Donald N. Patten and Virginia B. Patten.
No. 62A08-2.
Supreme Court of North Carolina.
December 10, 2009.
Frank G. Queen, Waynesville, for Huffman and Emerson.
Matthew S. Roberson, Charlotte, for Southeastern Jurisdictional Adm. Council.
Prior report: 363 N.C. 590, 683 S.E.2d 366.

ORDER
Upon consideration of the petition filed by Defendants (Emerson and Huffman) on the 13th of November 2009 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of December 2009."